                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
               v.                               )     2:18cr242
                                                )     Electronic Filing
DONTE TAYLOR                                    )

                                   MEMORANDUM ORDER


       AND NOW, this 8th day of January 2020, upon due consideration of defendant Dante

Taylor's pro se motion to subpoena legal work from SCI Greene, IT IS ORDERED that [75] the

motion be, and the same hereby is, denied. Defendant's bald generalizations seeking to establish

prejudice as a result of the inability to transport legal materials as he was moved from state to

federal custody when he first appeared on the pending charges in this court is unavailing.

Defendant has had more than sufficient time to regenerate any legal materials to which he is

entitled and for which he has a current legitimate need through the benefit of counsel and

otherwise. And broad allegations seeking to invoke and establish a violation of a constitutional

right fall woefully short of presenting a sound basis for the relief defendant seeks in the form of

pretrial release or dismissal of the charges;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motion to terminate representation/mandamus to right wrong, [76] the motion be, and the same

hereby is, denied. The motion is moot to the extent it seeks to relieve Attorney Carey from

representing defendant. The motion is without merit to the extent it seeks pretrial release

because defendant has failed to demonstrate that the matter of pretrial detention has become ripe

for reconsideration, see Doc. No. 33, and has failed to displace the statutory presumption that his

release would create a danger to the community that arises under 18 U.S.C. § 3142(e)(2) in any

event. And the testimony given at the suppression hearing further confirms the force of that
presumption here. The balance of the motion is denied for the same reasons set forth in

preceding paragraph;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motion to dismiss charges for speedy trial violations, [77] the motion be, and the same hereby is,

denied. Contrary to defendant's bald assertion and reference to inapplicable authority, the record

unequivocally demonstrates that defendant has been prosecuted in a timely manner and he has

failed to demonstrate that his statutory and/or constitutional right to a speedy trial has been

violated. Furthermore, the case has been set for jury selection on January 29, 2020, thereby

providing him with a timely and meaningful trial on the pending charges. The balance of the

motion is denied for the same reasons set forth in first paragraph of this Memorandum Order;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motion for enlargement of all pretrial detainee rights and access to a law library, [85] the motion

be, and the same hereby is, denied. Contrary to defendant's unfounded assertion, the pretrial

detention authorized by 18 U.S.C. § 3142 is neither a form of punishment nor a restriction on

defendant's liberty that must be treated as equivalent with a form of house arrest. Defendant's

generalizations seeking to establish prejudice as a result of the inability to research legal matters

is unavailing. As previously noted, defendant has had more than sufficient time to generate any

legal materials to which he is entitled and for which he has a legitimate need in order to defend

against the pending federal charges through the benefit of counsel and otherwise. A review of

his numerous submissions into the record implicitly confirm that he has had more than ample

access to legal resources. The use to which he has put such resources is one of his own choice

and reflects an undertaking that he has pursued at his own peril. Moreover, conclusory

assertions that defendant is being held in slavery and has been unable to prepare properly to

address any legal issues do not provide grounds to support a constitutional violation and fall


                                                  2
woefully short of presenting a sound basis for the relief defendant seeks in the form of pretrial

release or dismissal of the charges;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motion to produce the complaint, [92] the motion be, and the same hereby is, denied. The record

reflects that defendant has been indicted by a grand jury. A sufficient number of the members of

that grand jury found that there was probable cause to believe defendant had committed the

offense of possession with intent to distribute 28 grams or more of cocaine base, and quantities

of cocaine, heroin, fentanyl and marijuana in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B)(iii), 841(b)(1)(C) and 841(b)(1)(D), or aided and abetted this offense in violation of

18 U.S.C. § 2. Defendant was arraigned on September 27, 2018, and was queried by the

Magistrate Judge as to the pending charges. He also has had the benefit of reviewing the charges

with counsel over the past several months. This is more than sufficient process with regard to

understanding the charges against him. And by defendant's own submissions it is clear that he is

familiar with this process and these charges. See Motion for Release (Doc. No. 104) at ¶¶ 1-3;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motions for release from custody [89], [97], [100], [104] the motions be, and the same hereby

are, denied. As previously explained, defendant's pretrial detention is authorized by his waiver

and 18 U.S.C. § 3142. And the record as developed at the suppression hearing clearly supports

that detention. Defendant's convenient failure to appreciate the import of the applicable federal

statute on pretrial detention does not supply a basis for a contrary decision;

       IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

"notice of acceptance for value," which seeks release based on the contention that defendant has

paid any debt he owes to the United States in full, [109] the motion be, and the same hereby is,

denied. Defendant is not detained pursuant to a civil obligation. To the contrary, and as he full


                                                  3
well knows, he has been indicted by a grand jury and detained after an informed decision to

waive his right to a detention hearing until the issue of bail becomes legally relevant. See

Waiver of Detention Hearing and concomitant Order of Detention of October 17, 2018, at Doc.

No. 33; and

         IT FURTHER IS ORDERED that upon due consideration of Dante Taylor's pro se

motion for dismissal based upon sovereign citizenship, [107] the motion be, and the same hereby

is, denied. Defendant’s contention that he is entitled to release because he is from Morocco

and/or is of Moorish decent is fanciful and based on indisputably meritless legal theory in any

event.




                                                       s/David Stewart Cercone
                                                       David Stewart Cercone
                                                       Senior United States District Judge

cc:      Shanicka L. Kennedy, AUSA
         James J. Brink, Esquire
         Robert E. Mielnicki, Esquire

         United States Marshal

         (Via CM/ECF Electronic Mail)

         Donte Taylor
         DOC & POD Number 116155
         Allegheny County Jail
         950 2nd Ave.
         Pittsburgh, PA 15219-3100

         (Via United States Postal Service Mail)




                                                   4
